                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

CHARLIE WILBORN                                                                 PLAINTIFF

v.                             Case No. 4:20-cv-00872-LPR

NICHOLAS KINSEY                                                               DEFENDANT

                                       JUDGMENT

       Consistent with the Order that was entered on this day, it is considered, ordered, and

adjudged that this case is hereby DISMISSED without prejudice.

       IT IS SO ADJUDGED this 30th day of June, 2021.



                                                  ________________________________
                                                  LEE P. RUDOFSKY
                                                  UNITED STATES DISTRICT JUDGE
